EXHIBIT 99.1 June 17, 2012 Bezeq - The Israel Telecommunication Corp. To:The Tel Aviv Stock Exchange The Israeli Securities Authority Immediate Report - Dismissal of Motion to Certify Claim as Derivative Claim Further to the immediate report of Bezeq - The Israel Telecommunication Corp. Ltd. (the “Company”) dated November 14, 2011, the Company hereby provides notice that the Motion to Approve a Claim as a Derivative Claim against directors of the Company was summarily dismissed by the Honorable Judge Ruth Ronen of the Tel Aviv District Court (Economics Department). The above information constitutes a translation of the Immediate Report published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only.
